This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BOWERS ELECTRIC, INC.,
 3 ROBERT BOWERS and
 4 RHB INVESTMENTS, LLC,

 5          Plaintiffs-Appellees,

 6 v.                                                                            No. A-1-CA-35049

 7 DAWN M. DAVIDE,
 8 HOMES BY DAWN DAVIDE, INC.,
 9 and LA BELLA SPA AND SALON, LLC,

10          Defendants-Appellants.

11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Nancy J. Franchini, District Judge

13 Bingham, Hurst & Apodaca, P.C.
14 Lillian G. Apodaca
15 Albuquerque, NM

16 for Appellees

17 Alex Chisholm
18 Albuquerque, NM

19 for Appellants

20                                 MEMORANDUM OPINION

21 ZAMORA, Judge.
 1   {1}   Dawn M. Davide, Homes by Dawn Davide, Inc., and La Bella Spa & Salon,

 2 LLC (collectively, Defendants), appeal from a district court order denying their

 3 motion to compel arbitration. Because the arbitration clause at issue only governs the

 4 two signatories and is limited to the subject matter of the commercial lease agreement,

 5 we conclude the district court was correct in denying Defendants’ motion, and

 6 therefore affirm.

 7 BACKGROUND

 8 A.      The Parties

 9   {2}   At its core, this case involves a series of failed business ventures between Dawn

10 M. Davide (Davide) and Robert Bowers (Bowers), both individually and between each

11 of their two respective businesses. Davide is a resident of Bernalillo County, New

12 Mexico. She is the sole shareholder of Homes by Dawn Davide, Inc., a New Mexico

13 corporation and the managing member of La Bella Spa & Salon, LLC, (the Spa), a

14 New Mexico limited liability company. Bowers is also a resident of Bernalillo

15 County. He is the president of Bowers Electric, Inc., a licensed New Mexico

16 contractor and New Mexico corporation, and identifies as the owner of RHB

17 Investments, LLC, a New Mexico limited liability company.

18 B.      The Agreements




                                               2
 1   {3}   In March 2013 Homes by Dawn Davide, Inc. and RHB Investments, LLC

 2 entered into a commercial lease agreement for 4,900 square feet of space located in

 3 the Spa (the wine shop lease). Davide and Bowers served as signatories on the lease.

 4 The intended purpose of this lease was essentially for RHB Investments, LLC to

 5 operate a wine shop (selling wine by the bottle and glass, and wine accessories). This

 6 wine shop lease contained an arbitration clause, stating that “any dispute between the

 7 lessor and the lessee that cannot be settled by the parties shall be submitted to

 8 arbitration for resolution according to the rules of the American Arbitration

 9 Association.”

10   {4}   Besides the wine shop lease, it appears from the record that there could possibly

11 be four other alleged agreements to exist between the parties. The other alleged

12 agreements include:

13         1.    An undated commercial lease agreement for rental space between
14               Homes by Dawn Davide, Inc. and RHB Investments, LLC for 900
15               square feet of space near or in the Spa. The space was previously
16               occupied by Homes by Dawn Davide, Inc. The intended purpose
17               of the lease was for RHB Investments, LLC to run a retail shop
18               selling wine and wine-related products and also participate in the
19               Spa’s sponsored events. There is nothing in the record to show
20               this lease was ever signed by either party.

21         2.    A personal loan from Bowers to Davide for $60,000. There is no
22               documentary evidence showing the existence of this loan in the
23               record. In his unattested affidavit, Bowers lists the loan and loan
24               amount. In her affidavit, Davide recognized a $58,000 loan,
25               partial repayment and resolution of the balance.


                                               3
 1         3.    An electrical construction subcontract between Homes by Dawn
 2               Davide, Inc. and Bowers Electric, Inc. totaling $43,784.35 for
 3               electrical improvements to the Spa. There is no documentary
 4               evidence showing the existence of this contract in the record.
 5               Instead, there is a claim of lien for the amount of the contract
 6               which was filed in Bernalillo County.

 7         4.    An oral agreement between Plaintiffs and Davide for flooring
 8               materials and storage space totaling $15,996.89. There is no
 9               documentary evidence showing the existence of this contract in
10               the record.

11 C.      Procedural History

12   {5}   On February 6, 2015, Plaintiffs filed their first amended complaint, which

13 alleges the following six claims:

14         1.    Bowers Electric, Inc. against all Defendants for breach of contract
15               for labor and materials provided for alterations to Defendants’
16               property in the amount of $43,764.78;

17         2.    Bowers Electric, Inc. against all Defendants under the theory of
18               quantum meruit for labor and materials to Defendants for
19               improvements of real property in the amount of $43,764.78;

20         3.    Bowers Electric, Inc. against Davide and Homes by Dawn Davide,
21               Inc. for foreclosure on claim of lien in the amount of $43,764.78;

22         4.    Bowers against Davide for breach of promissory note in the
23               amount of $21,000;

24         5.    Plaintiffs against Davide and Homes by Dawn Davide, Inc. for
25               breach of contract for flooring materials and storage rental in the
26               amount of $15,996.89;




                                              4
 1         6.    Bowers Electric, Inc. against all Defendants under the theory of
 2               in quantum meruit for the flooring materials in the amount of
 3               $8,196.89;

 4   {6}   On May 26, 2015, Defendants filed a motion to compel arbitration and asked

 5 the district court to order the parties to arbitrate all of the claims brought in Plaintiffs’

 6 amended complaint, pursuant to the wine shop lease. In their motion, Defendants

 7 argued that all of Plaintiffs’ claims arose out of this commercial lease and were

 8 therefore all subject to arbitration. They encouraged the district court to order the

 9 entire matter to arbitration for purposes of judicial economy.

10   {7}   The district court held a hearing on Defendants’ motion on August 20, 2015.

11 Defendants regularly referred to the wine shop lease as the “seminal document” and

12 argued that all of Plaintiffs’ claims flowed from it. In turn, Plaintiffs argued that the

13 wine shop agreement had nothing to do with their claims involving the electrical

14 subcontract, the promissory note, or the flooring material and storage agreements.

15   {8}   The district court rejected Defendants’ position and found that according to the

16 complaint, many separate agreements were at issue, “regardless of whether they came

17 after the quote ‘seminal lease[,]’ ” thereby denying their motion to compel arbitration.

18 The district court left the door open for Defendants to re-file their motion if they

19 eventually had more facts to support their motion. Defendants appealed the district

20 court’s order.



                                                 5
 1 D.       Summary of Parties’ Arguments

 2   {9}    On appeal, Defendants contend that the arbitration clause in the wine shop lease

 3 between Homes by Dawn Davide, Inc. and RHB Investments, LLC, is inclusive of any

 4 dispute between all parties and is not limited to the subject matter of the lease

 5 agreement. Because the arbitration clause in this lease included the language that “any

 6 dispute” between the parties would be submitted to arbitration, Defendants maintain

 7 that this applies to all of the six claims Plaintiffs brought in their complaint. In

 8 response, Plaintiffs directed this Court to the multiple alleged agreements that existed

 9 between various separate parties concerning a promissory note, flooring material and

10 storage rental agreement, and an electrical contract to make improvements to the

11 facilities at the Spa. They argue that Defendants cannot use an arbitration provision

12 from one lease agreement, the wine shop lease, as a means to force different and

13 distinct parties to arbitrate issues specifically not included in the wine shop lease

14 agreement.

15 DISCUSSION

16 A.       Standard of Review

17   {10}   Whether the arbitration clause in the wine shop agreement was meant to extend

18 to any and all subsequent agreements between the principles and their businesses—is

19 a pure question of law. “We apply a de novo standard of review to a district court’s



                                                6
 1 denial of a motion to compel arbitration.” Cordova v. World Fin. Corp. of N.M., 2009-

 2 NMSC-021, ¶ 11, 146 N.M. 256, 208 P.3d 901. When the resolution of an arbitration

 3 issue involved the interpretation of documentary evidence, we need not defer to the

 4 trial court because we are in as good a position to interpret the contract. See California

 5 Cas. Ins. Co. v. Garcia-Price, 2003-NMCA-044, ¶ 6, 133 N.M. 439, 63 P.3d 1159.

 6 B.       Arbitration and General Contract Law Principles

 7   {11}   Arbitration is a form of dispute resolution that is highly favored in New Mexico

 8 because it “promotes both judicial efficiency and conservation of resources by all

 9 parties.” Santa Fe Technologies, Inc. v. Argus Networks, Inc., 2002-NMCA-030, ¶ 51,

10 131 N.M. 772, 42 P.3d 1221. Our Supreme Court has held that “arbitration

11 agreements are contracts enforceable by the rules of contract law.” Horne v. Los

12 Alamos Nat’l. Sec., L.L.C., 2013-NMSC-004, ¶ 16, 296 P.3d 478. As such, this Court

13 applies the principles of contract law to the interpretation of an arbitration agreement.

14 See L.D. Miller Constr., Inc. v. Kirschenbaum, 2017-NMCA-030, ¶ 18, 392 P.3d 194.

15 As a general matter, “[w]e view the contract as a harmonious whole, give meaning to

16 every provision, and accord each part of the contract its significance in light of other

17 provisions.” Benz v. Town Ctr. Land, LLC, 2013-NMCA-111, ¶ 31, 314 P.3d 688

18 (internal quotation marks and citation omitted). “The purpose, meaning, and intent of

19 the parties to a contract is to be deduced from the language employed by them; and



                                                7
 1 where such language is not ambiguous, it is conclusive.” Id. (alteration, internal

 2 quotation marks, and citation omitted). Therefore, “we consider arbitration agreements

 3 as a whole to determine how they should be interpreted.” Medina v. Holguin, 2008-

 4 NMCA-161, ¶ 8, 145 N.M. 303, 197 P.3d 1085 (alterations, internal quotation marks,

 5 and citation omitted).

 6   {12}   In interpreting any contract, our Court “effectuate[s] the intent of the parties by

 7 adopting a reasonable construction of the usual and customary meaning of the contract

 8 language.” Smith & Marrs, Inc. v. Osborn, 2008-NMCA-043, ¶ 10, 143 N.M. 684,

 9 180 P.3d 1183 (internal quotation marks and citation omitted). “[A]bsent any

10 ambiguity, the [district] court may not alter or fabricate a new agreement for the

11 parties.” CC Hous. Corp. v. Ryder Truck Rental, Inc., 1987-NMSC-117, ¶ 6, 106 N.M.

12 577, 746 P.2d 1109.

13   {13}   When an arbitration clause is at issue, this Court’s “inquiry is whether the

14 parties have agreed to arbitrate the matter under dispute.” Santa Fe Technologies, Inc.,

15 2002-NMCA-030, ¶ 52. “When a reasonable relationship between the subject matter

16 of the dispute and the underlying agreement exists, the dispute is within the arbitration

17 provision and should be arbitrated.” Id.




                                                 8
 1 C.       Interpretation of the Arbitration Clause

 2   {14}   The issue in this appeal is whether a single commercial lease agreement

 3 between two legal entities containing an arbitration clause can be applied to

 4 subsequent separate business transactions, thereby requiring separate and different

 5 legal entities and individuals to arbitrate all claims.

 6   {15}   Applying the principles of contract law and the plain meaning of the contract

 7 language to the wine shop lease, we conclude that the agreement is unambiguous as

 8 a matter of law. The agreement itself only concerned leasing 4900 square feet of space

 9 for the intended purpose to develop a wine shop at the Spa location. The arbitration

10 clause explicitly states that it is applicable to “any dispute between the lessor and the

11 lessee,” or Homes by Dawn Davide, Inc. and RHB Investments, LLC. (Emphasis

12 added.) There is nothing in the lease that is evidence to support an agreement between

13 the parties agreeing that the arbitration clause was binding on any future or subsequent

14 business transactions involving Davide or Bowers individually, or their separately

15 controlled and managed entities.

16   {16}   We conclude that the arbitration clause is not applicable to Bowers,

17 individually; Bowers Electric, Inc.; Davide, individually; or the Spa. See Horanburg

18 v. Felter, 2004-NMCA-121, ¶ 16, 136 N.M. 435, 99 P.3d 685 (“Generally, third




                                               9
 1 parties who are not signatories to an arbitration agreement are not bound by the

 2 agreement and are not subject to, and cannot compel, arbitration.”).

 3   {17}   Defendants relying on Santa Fe Technologies, Inc. also argue that: (1) because

 4 Plaintiffs’ amended complaint raised claims that occurred after the signing of the wine

 5 shop agreement, they were therefore ancillary to the wine shop agreement; and (2)

 6 Plaintiffs’ claims were actually preemptive counterclaims to an alleged claim for

 7 breach of contract by Davide. Defendants further argue that Santa Fe Technologies,

 8 Inc.’s “unlimited” language supports their arguments that subsequent agreements

 9 between the related individuals and entities should be subject to the wine shop lease

10 arbitration clause. 2004-NMCA-030, ¶ 57. These arguments are unpersuasive.

11   {18}   In Santa Fe Technologies, Inc., this Court emphasized that the subject

12 agreement did not state in an “unlimited manner” that any disputes that may arise

13 between the parties in the future shall be subject to arbitration. Id. Rather, the subject

14 agreement included the language “[i]n the event of any breach, default, dispute,

15 controversy, or claim arising out of or relating to this [a]greement.” Id. ¶ 53

16 (emphasis added). Defendant equates the language in the Santa Fe Technologies, Inc.

17 agreement with the language here—“any dispute between the lessor and the lessee that

18 cannot be settled by the parties.” By equating the language in the two agreements,

19 Defendant is asking us to treat all the parties in the various agreements as one and the



                                               10
 1 same. We decline to apply such an exceptionally broad interpretation of the wine shop

 2 lease arbitration clause. As a general rule, arbitration agreements “are drafted with

 3 broad strokes and, as a result, require broad interpretation[;]” however, there still has

 4 to be a reasonable relationship between the subject matter of the four alleged

 5 agreements and the wine shop agreement. Id. ¶¶ 52, 55. As the record stands now, we

 6 see no such relationship.

 7   {19}   This Court has specifically stated that we “will not rewrite a contract for the

 8 parties.” Id. ¶ 52. It is our duty to rely on “[t]he terms of the agreement [to] define the

 9 scope of the jurisdiction, conditions, limitations and restrictions on the matters to be

10 arbitrated.” Id. (internal quotation marks and citation omitted).

11 CONCLUSION

12   {20}   Accordingly, for the reasons stated in this opinion, we affirm.

13   {21}   IT IS SO ORDERED.


14
15                                           M. MONICA ZAMORA, Judge

16 WE CONCUR:

17
18 STEPHEN G. FRENCH, Judge

19
20 EMIL J. KIEHNE, Judge



                                               11